t c memo united_states tax_court thomas n carmena petitioner v commissioner of internal revenue respondent docket no filed date barbara sue geil for petitioner timothy s sinnott for respondent memorandum opinion couvillion special_trial_judge respondent determined that petitioner was liable for the following additions to tax for the year dollar_figure under sec_6653 percent of the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure interest due on a deficiency of dollar_figure under sec_6653 and dollar_figure under sec_6661 the issues for decision are whether petitioner is liable for the additions to tax under sec_6653 and for negligence and whether petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax the issues in this case relate to the participation of petitioner as a limited_partner in a partnership known as utah jojoba i research utah i or the partnership ’ some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was las vegas nevada petitioner is a medical doctor whose particular area of specialty is internal medicine petitioner has practiced internal medicine in the las vegas nevada area since petitioner became acquainted with dr william k stephan dr stephan a retired anesthesiologist who had taken steps to become a licensed investment adviser dr stephan approached petitioner about investing in utah i which was being promoted a sec_2 the stipulation of facts in this case reflects that the actual participant in utah i was the neil carmena family_trust a grantor_trust of which petitioner was the grantor and whose income and deductions were reported as petitioner's on his federal_income_tax returns for simplicity the court refers to petitioner as the participant in utah i an agricultural research_and_development partnership dr stephan had learned of the utah i partnership from one of its promoters gary sheets mr sheets who was affiliated with coordinated financial services cfs in salt lake city utah dr stephan provided petitioner with a fairly voluminous private_placement memorandum’ the offering which described the proposed investment in and the activities to be conducted through utah i petitioner claims that he read the offering however petitioner does not specifically recall reading certain portions of the offering regarding the risks associated with investment ’ petitioner alleges that he passed along the offering to his certified_public_accountant joe salgo mr salgo who routinely prepared petitioner's federal_income_tax returns petitioner further alleges that mr salgo gave a favorable response to petitioner's potential investment in utah i although petitioner cannot recall any specific conversation he had with mr salgo regarding utah i the private_placement memorandum consisted of some pages plus exhibits and a table of contents ‘ when guestioned at trial about reading the offering petitioner responded i'm sure i read it however when asked whether he recalled reading certain portions of the offering dealing with the risk factors and highly speculative nature of the investment petitioner could not recall reading those portions the court surmises from petitioner's testimony that if he did read the offering at all he certainly did not accomplish a thorough review thereof petitioner did not consult an attorney or any independent expert in the area of agriculture or jojoba plants regarding whether jojoba oil or any other jojoba derivative had a potentially lucrative commercial market petitioner nevertheless invested in utah i on his federal_income_tax return petitioner reported wages of dollar_figure from his medical practice interest_income of dollar_figure taxable dividend income of dollar_figure and capital_gains of dollar_figure petitioner reported total net losses of dollar_figure from various partnerships and a parcel of rental real_estate of which dollar_figure represented the loss from utah i thus petitioner reported total income of dollar_figure and a total_tax liability of dollar_figure utah i was audited by the internal_revenue_service anda notice of final_partnership_administrative_adjustment was issued to the partnership the partnership initiated a tefra proceeding in this court and a decision was entered in utah jojoba i research v commissioner tcmemo_1998_6 in the decided case this court held that the partnership did not directly or indirectly engage in research or experimentation and that the partnership lacked a realistic prospect of entering into a trade_or_business in upholding respondent's disallowance of research_and_experimental_expenditures the court found that the agreements between the partnership and the proposed research_and_development contractor u s agri research development corp u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures the court stated that the activities of the partnership were another example of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id as a result of utah i's tefra proceeding petitioner was assessed a tax_deficiency of dollar_figure for plus interest subsequently respondent issued a notice_of_deficiency to petitioner for for affected items determining that petitioner was liable for the additions to tax for negligence under sec_6653 and and a substantial_understatement of tax under sec_6661 for these additions to tax are the subject of the instant case the first issue is whether petitioner is liable for the additions to tax for negligence under sec_6653 and for sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent’s determinations in a notice_of_deficiency are presumed correct and petitioner must establish otherwise see rule a 290_us_111 cf sec_7491 respondent determined that petitioner's underpayment was due to negligence petitioner therefore has the burden of proving he was not negligent in deducting his share of the partnership’s losses see 64_tc_651 affd 566_f2d_2 6th cir 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 10th cir negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 10th cir affg tcmemo_1993_607 the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which places the burden of production on the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioner does not contend nor is there evidence that his examination commenced after date or that sec_7491 is applicable in this case 85_tc_934 glassley v commissioner tcmemo_1996_206 the focus of inquiry is on the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment see 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner supra turner v commissioner tcmemo_1995_363 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction sacks v commissioner f 3d 9th cir affg tcmemo_1994_217 see greene v commissioner supra a taxpayer may avoid liability for negligence penalties under some circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id for reliance on professional advice to relieve a taxpayer from the negligence addition_to_tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see id the facts pertinent to the instant case relating to the structure formation and operation of utah i are as discussed in utah jojoba i research v commissioner tcmemo_1998_6 utah i was organized in date as a limited_partnership for the described purpose of conducting research_and_development r d involving the jojoba plant the offering prepared by cfs and dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit each unit required a cash downpayment of dollar_figure anda noninterest-bearing promissory note in the principal_amount of dollar_figure payable in annual installments with an acceleration provision in the event of default the offering was limited to investors with a net_worth exclusive of home furnishings and automobiles of dollar_figure or investors whose net_worth was dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income equal to dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to a federal_income_tax rate of percent each limited_partner also was required to execute a limited guaranty agreement in which he or she guaranteed a proportionate share of partnership debt to u s agri petitioner's investment was for four limited_partnership units which required an initial down payment of dollar_figure and execution of a promissory note for dollar_figure petitioner was to make payments of dollar_figure each year from through dollar_figure per year from through and a final payment of dollar_figure in on the promissory note the record reflects that petitioner actually paid dollar_figure in dollar_figure per year from through dollar_figure per year from through and dollar_figure in totaling dollar_figure the offering identified william kellen mr kellen as the general_partner and u s agri as the contractor for the r d program under an r d agreement additionally a license agreement between utah i and u s agri granted u s agri the exclusive right to utilize technology developed for utah i for years in exchange for a royalty of percent of all products produced the offering included copies of both the r d agreement and the license agreement the r d agreement was executed concurrently with the license agreement according to its terms the r d agreement expired upon the partnership's execution of the license agreement since the two were executed concurrently amounts paid to u s agri by the partnership were not paid pursuant to a valid r d agreement but were passive investments in a farming venture under which the apparently in petitioner executed a ratification agreement that allowed him to pay off the balance of the promissory note ie dollar_figure per year for and and dollar_figure for at a 20-percent discount -- - investors' return if any was to be in the form of a royalty pursuant to the licensing agreement thus as this court held in utah jojoba i research v commissioner supra the partnership was never engaged in research or experimentation either directly or indirectly moreover this court found in utah jojoba i research v commissioner supra that u s agri's attempts to farm jojoba commercially did not constitute research_and_development thereby concluding that the r d agreement was designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through large up-front deductions for expenditures that were actually capital contributions the court concluded further that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri petitioner contends that his investment in utah i was motivated solely by the potential to earn a profit petitioner contends further that his reliance on the advice of his certified_public_accountant mr salgo and his investment adviser dr stephan should absolve him of liability for the negligence_penalty in this case petitioner also argues that taking into account his experience and the nature of the investment in utah i he exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances for the reasons set forth below the court disagrees with petitioner's contentions first the principal flaw in the structure of utah i was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioner never consulted an attorney in connection with this investment nor did he carefully read the offering himself ’ petitioner testified that he retained the services of an attorney named bob clark mr clark to prepare wills and various contracts incorporate his medical practice and form the neal carmena family_trust petitioner however failed to seek mr clark's advice with respect to a potential investment in utah i secondly in making his investment in utah i petitioner purportedly relied on the advice of his certified_public_accountant mr salgo and dr stephan who was selling interests in the partnership and receiving commissions for each sale mr salgo testified that dr stephan was the first person to present him with a copy of the offering and that was for the purpose of mr salgo's own potential investment in utah i mr salgo could not specifically remember whether petitioner actually forwarded a copy of the offering to him for review nor could mr salgo remember actually discussing the partnership with petitioner or rendering any sort of advice with respect to petitioner's potential investment therein mr salgo did not provide a written opinion to petitioner in connection with utah i nor did mr salgo conduct any independent research or consult any type of agricultural or jojoba plant expert about the investment the record in this case indicates that if indeed mr salgo rendered any advice at all to petitioner about utah i mr salgo relied solely on the representations made in the offering in giving such advice moreover the record lacks evidence to show whether mr salgo had any previous experience with the deductibility of notably petitioner was also unable to recall whether he delivered a copy of the offering to mr salgo or whether mr salgo specifically rendered any advice to him with respect to his potential investment in utah i research_and_development expenses at the time he advised petitioner about utah i these types of expenses would have allowed petitioner certain tax benefits above and beyond what would have been provided by an ordinary business deduction there is no evidence in the record to suggest that mr salgo conducted any independent investigation to determine whether the specific research_and_development proposed to be conducted by or on behalf of the partnership would have qualified for deductions under sec_174 the court also finds it notable that mr salgo had no educational background or experience in the area of agricultural pursuits in general or jojoba plants in particular there is no evidence in the record to suggest that even if mr salgo did advise petitioner to invest in utah i petitioner ever questioned mr salgo about the facts and or legal analysis upon which he based his recommendations further the record is devoid of any evidence that petitioner asked mr salgo to explain the utah i investment to him which would seem particularly important given the fact that petitioner obviously did not exhaustively review the offering himself the facts in this case are similar to those in glassley v commissioner tcmemo_1996_206 in which this court found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance similarly petitioner in this case acted on an enthusiasm for the potential uses of jojoba and acted with knowledge of the tax benefits of making the investment this record fails to reflect with any certainty that mr salgo actually rendered any advice to petitioner in connection with utah i however the record suggests that what little advice mr salgo may have given to petitioner was highly generalized and based primarily on a mere cursory review of the offering rather than on independent knowledge research or analysis petitioner failed to show that mr salgo had the expertise and knowledge of the pertinent facts to provide informed advice on the investment in utah i see freytaq v commissioner t c pincite accordingly petitioner failed to establish that his reliance on the advice of mr salgo was reasonable or in good_faith see glassley v commissioner supra the court next examines petitioner's reliance on the advice of dr stephan dr stephan had no background or expertise in the areas of agriculture or jojoba plants more importantly because dr stephan earned a commission on each sale of utah i interests and thus had a personal profit_motive in selling this -- - investment to clients he had a conflict of interest in advising petitioner to purchase the limited_partnership interests ’ the advice petitioner allegedly received from dr stephan fails as a defense to negligence due to his lack of competence to give such advice and the clear presence of a conflict of interest see 91_tc_524 petitioner's reliance on the advice of dr stephan was unreasonable under the circumstances outside of mr salgo and dr stephan petitioner made no other inguiry into the viability of this partnership's proposed research and operations the court finds it notable that the offering listed at least potential uses of jojoba nuts yet petitioner failed to explore the plausibility of any of those potential uses some of the potential uses listed in the offering were various lubricants for high-speed or high- temperature machinery cosmetics shampoos and soaps sunscreens pharmaceuticals cooking oils disinfectants polishing waxes corrosion inhibitors candles animal feed supplements and fertilizer being a physician it seems logical that petitioner would have had some access to information about the use of jojoba in the pharmaceutical arena however petitioner failed to pursue petitioner acknowledged in his testimony that he believed dr stephan was receiving commissions for finding investors to purchase the limited_partnership interests -- - this possibility petitioner's failure to investigate independently any of the enumerated potential uses of jojoba plants was unreasonable under the circumstances petitioner had no legal or agricultural background or training yet he consulted no source of such information prior to investing more than dollar_figure in utah i at a minimum petitioner could have contacted an attorney to review the offering provide legal advice surrounding the partnership and explain the legal ramifications of the licensing agreement canceling out the r d agreement a reasonable and ordinarily prudent investor under the circumstances would have consulted an attorney also petitioner could have taken the simple step of contacting the agricultural department of a nearby college or university or going to another reliable source to inquire about the research_and_development of jojoba plants and their potential commercial usage if any again a reasonable and ordinarily prudent investor would have at least attempted to make this type of inquiry under the circumstances ’ petitioner was not a naive investor and should have recognized the need for independent professional advice see in utah jojoba i research v commissioner tcmemo_1998_6 the court noted that there were experimental jojoba plantations located at the university of california at riverside california of which the general_partner of utah i mr kellen was aware 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir glassley v commissioner tcmemo_1996_206 in fact the offering cautioned that prospective investors should not construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice and urged investors to consult their own counsel as to all matters concerning this investment the offering was replete with statements including the cover page statement that this offering involves a high degree of risk warning of tax risks involved with the investment and the highly speculative nature of the commercial viability of the jojoba plant the offering contained inconsistent information such as the statement on page that the general_partner has limited experience in dealing in jojoba beans and is mainly relying on the r d contractor to develop technology and plant cultivars over the term of the r d agreement contrasted with the statement on page that the general_partner pioneered the development of the blythe airport as an alfalfa ranch and jojoba farming in desert center and was familiar with the development of jojoba citrus vineyards alfalfa and asparagus such inconsistencies should have raised a healthy suspicion in the mind of a reasonable and ordinarily prudent investor even one lacking any legal tax or -- - agricultural background however petitioner did not diligently read the offering nor did he make an effort to have the investment explained to him prior to committing to invest some dollar_figure in utah i the court is mindful that the court_of_appeals for the ninth circuit ninth circuit the court to which an appeal in this case would lie has held that experience and involvement of the general_partner and the lack of warning signs could reasonably lead investors to believe they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 see 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in its holding the ninth circuit explained that the supreme court's decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 however in the instant case the partnership was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly additionally the experience in jojoba research_and_development of the general_partner of utah i mr kellen was questionable at best as evidenced by conflicting statements in the offering also it is apparent from the evidence presented in this case that mr kellen had minimal involvement in the partnership petitioner is precluded from relying upon a lack of warning as a defense to negligence when there is no evidence that a reasonable investigation was ever made and the offering materials contained many warnings of the tax risks associated with the investment on this record the court finds that petitioner did not exercise the due care of a reasonable and ordinarily prudent person under the circumstances consequently the court holds that petitioner is liable for the negligence additions to tax under sec_6653 and for respondent is sustained on this issue the second issue is whether petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable toa substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure see sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item - - for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper see sec_6661 c ii second disclosure whether or not adequate will not reduce the amount of the understatement see sec_6661 b c substantial_authority exists when the weight of authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions see sec_1 b income_tax regs petitioner has failed to present evidence to show that substantial_authority existed for the tax treatment of the utah i loss on his return adequate_disclosure of the tax treatment of a particular item may be made either in a statement attached to the return or on the return itself if it 1s in accordance with the requirements of revproc_83_21 1983_1_cb_680 see sec_1 b and c income_tax regs the record indicates that petitioner did not attach a statement to his return disclosing the specific facts surrounding his utah i loss deduction revproc_83_21 supra applicable to tax returns --- - filed in lists information that would be deemed sufficient disclosure if listed on the return itself without the necessity of attaching an additional statement to the return however none of the specific tax items referenced in revproc_83_21 supra are relevant to the instant case if disclosure is not made in compliance with the regulations or the revenue_procedure adequate_disclosure on the return may still be satisfied if sufficient information is provided to enable respondent to identify the potential controversy involved see schirmer v commissioner 89_tc_277 a mere claiming of the loss however without further explanation is not sufficient to alert respondent to the controversial sec_174 deduction of which the partnership loss consisted petitioner has failed to present evidence to show that the relevant facts pertaining to his utah i loss deduction were adequately disclosed on his return finally sec_6661 provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith this court reviews the secretary’s failure to waive the addition_to_tax for abuse_of_discretion see martin ice cream co v as noted earlier even if an adequate_disclosure had been made on the return such disclosure would not reduce the amount of the understatement attributable to a tax_shelter_item -- - commissioner 110_tc_189 petitioner argues that he acted in good_faith and reasonably relied upon the advice of mr salgo and dr stephan in claiming the relevant loss however nothing in the record indicates that petitioner requested a waiver for good_faith and reasonable_cause under sec_6661 in the absence of such a request this court cannot review respondent’s determination for an abuse_of_discretion see id in any event petitioner has not shown that he met the tests of reasonable_cause and good_faith petitioner has failed to prove that he had substantial_authority for his treatment of the partnership loss and that he adequately disclosed the relevant facts of that treatment the understatement upon which the addition_to_tax was imposed was dollar_figure the understatement is substantial because it exceeds the greater of dollar_figure or percent of the amount required to be shown on the return ’ on this record the court holds that petitioner is liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for respondent is sustained on this issue the amount required to be shown on the return was dollar_figure percent of which equals dollar_figure - - finally to the extent the court has failed to address an argument of petitioner herein the court concludes such argument 1s without merit decision will be entered for respondent
